Citation Nr: 0830949	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-14 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) from 
March 29, 2005, to May 13, 2007.  

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD since May 14, 2007.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 30 percent rating, effective March 29, 
2005.  A timely appeal was noted with respect to that rating.  

During the current appeal, and specifically by a June 2007 
rating decision, the RO awarded an increased evaluation for 
service-connected PTSD from 30 percent to 50 percent, 
effective May 14, 2007.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 


FINDINGS OF FACT

1.  Between March 29, 2005 and May 13, 2007, the veteran's 
PTSD was manifested by depression, anxiety, mild 
forgetfulness and confusion, chronic sleep impairment with 
nightmares, intrusive thoughts, flashbacks, hypervigilance, 
irritability, and general estrangement from his family.  
However, a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; and disturbances of 
motivation were not shown.  

2.  Since May 14, 2007, the veteran's PTSD has been 
manifested by chronic sleep disturbances with nightmares, 
occasional panic attacks with flashbacks, intrusive thoughts, 
a depressed mood, difficulty concentrating, and social 
isolation.  However, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively;  impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; and inability to establish and maintain 
effective relationships has not been shown.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent for service-connected PTSD between March 29, 
2005, and May 13, 2007, have not been met.   38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  

2.  The criteria for an initial disability rating greater 
than 50 percent for service-connected PTSD since May 14, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the grant of service connection for PTSD, the veteran 
perfected a timely appeal of the initially assigned 30% 
evaluation for this disorder.  [The subsequent award of a 
50 percent rating, effective from May 14, 2007, for this 
disability is not considered a complete grant of the benefits 
sought because the evaluation awarded is less than total and 
was made effective only to May 14, 2007.  As the veteran has 
not withdrawn his appeal, this matter remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).]  Clearly, 
no section 5103(a) notice is required for the veteran's 
increased rating claim.  As such, the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the June 2005 
notification of the rating decision dated earlier that month, 
the January 2006 statement of the case, and multiple 
supplemental statements of the case (SSOCs) subsequently 
issued] that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of the initial rating claim on appeal is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded 
thorough and pertinent VA examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to the issues adjudicated in this 
decision, exists and can be procured.  In particular, the 
veteran has pointed to no other pertinent evidence which has 
not been obtained.  The Board concludes, therefore, that no 
further evidentiary development of the  claim on appeal is 
required.  The Board will, therefore, proceed to consider the 
issue on appeal, based on the evidence of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
Initially, by the June 2005 rating action, the Muskogee RO 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation, effective from March 29, 2005.  During 
the current appeal, and specifically by a June 2007 rating 
action, the Muskogee RO granted an increased evaluation of 50 
percent, effective from May 14, 2007, for service-connected 
PTSD.  As the present appeal arises from a rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.   

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.   

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social  
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to  
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 61 
to 70 is reflective of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
41 to 50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected in the currently 
assigned 30 percent rating between March 29, 2005 and May 13, 
2007 and 50 percent evaluation since May 14, 2007.  The 
veteran's assertions regarding his service-connected 
psychiatric pathology involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such 
descriptions must, however, be considered in conjunction with 
the clinical evidence of record and the pertinent rating 
criteria.   

For the period from March 29, 2005, to May 13, 2007

On VA examination in June 2005, the veteran presented with 
symptoms of flashbacks, intrusive thoughts of Vietnam, and 
general estrangement from his family.  Although he had been 
married for over 35 years, the marriage was characterized by 
frequent arguments, and the veteran did not have a positive 
relationship with his children.  He was irritable and had few 
friends.  He reported chronic sleep impairment in the form of 
nightmares and insomnia.  He was hypervigilant and did not 
trust others.  The veteran also reported memory loss and 
decreased cognitive ability, although cognitive testing was 
normal.  There was no current suicidal ideation.  He was 
neatly dressed and his speech was coherent.  The examiner 
found that the veteran suffered from PTSD, and a GAF of 60 
was assigned.  By rating decision dated June 2005, service 
connection for PTSD was granted, and a 30 percent evaluation 
was assigned, effective March 29, 2005.  

Clinical notes show that the veteran received an initial 
mental health evaluation at VAMC Muskogee in November 2005.  
He complained of impaired memory, avoidance of social 
situations, general estrangement from his family, and 
irritability.  No homicidal or suicidal ideation was present.  
The veteran had chronic sleep impairment in the form of 
nightmares, but denied having panic attacks.  He attended 
church and ate in restaurants with his wife, but had little 
other social interaction.  He was noted to be appropriately 
groomed and dressed, and had a sad expression.  He was 
occasionally tearful.  He had good comprehension and was 
appropriately oriented.  Speech was normal.  There was 
occasional forgetfulness and confusion but cognitive function 
was otherwise normal.  A GAF of 55 was assigned.  

In a clinical note dated December 2005, the veteran continued 
to complain of short term memory loss and a need to isolate.  
There was evidence of an increased startle response.  He felt 
depressed, but his irritability was well-controlled with 
medication.  His appearance was appropriate and there was 
good comprehension and normal speech patterns.  There were no 
hallucinations or delusions, nor was there suicidal or 
homicidal ideation.  Cognitive functioning was grossly 
intact.  A GAF of 60 was assigned.  

In January 2006, the veteran's wife accompanied him to his 
treatment session.  She reported that his irritability had 
improved.  No other significant changes in the veteran's 
symptomatology were noted.  A GAF of 60 was assigned.

In March 2006, the veteran's wife reported that both 
irritability and sleep impairment had improved.  There was no 
other significant change in the veteran's condition.  He 
began attending PTSD group therapy at VAMC Muskogee in April 
2006.  

In May 2006, the veteran reported increased irritability 
without his medication, but no other change in symptoms.  A 
GAF of 65 was assigned.  

In December 2006, a review of the veteran's treatment was 
conducted.  The veteran now rated his depression as "mild"; 
there were no other significant changes.  A GAF of 65 was 
assigned. 

In April 2007, the veteran reported increased problems with 
sleep and intrusive thoughts.  He also indicated that his 
feelings of depression had increased.  A GAF of 60 was 
assigned.  

While depression, memory problems, and social impairment were 
found between March 29, 2005 and May 13, 2007, a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; and disturbances of motivation were not 
shown.  During this period of time, the veteran's symptoms-
as he has described and as have been shown on objective 
evaluation-more closely approximated the criteria described 
for a 30 percent rating.  Consequently, the criteria for the 
next higher rating of 50 percent for the veteran's service-
connected PTSD have not been met for any time between March 
29, 2005 and May 13, 2007.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

For the period since May 14, 2007

The veteran underwent a VA examination in May 2007.  He 
reported that his symptoms had increased and that he felt 
like he was being watched at certain times.  He had increased 
anxiety and was suffering panic attacks.  He also reported 
flashbacks and intrusive thoughts, as well as an increase in 
the severity of his chronic sleep impairment.  His avoidance 
symptoms had increased and he now tended to avoid almost all 
others.  His marriage was reported as "good" and his 
irritability was improved.  He had normal speech and passive 
suicidal ideation with no plan.  A GAF of 58 was assigned.  
By rating decision dated June 2007, the veteran's disability 
evaluation was increased to 50 percent, effective May 14, 
2007, the date of his most recent VA examination.  

In October 2007, the veteran's wife provided a lay statement 
describing the veteran's tumultuous past relationship with 
his family and his daily struggles with PTSD.  She indicated 
that his irritability had improved somewhat in recent years 
and that the veteran was taking steps to repair his 
relationships.  The veteran also provided a lay statement in 
October 2007, indicating that he had been asked to retire in 
January 2000, at age 55, because of an inability to maintain 
effective relationships with his supervisors and colleagues.  
A subsequent request for reinstatement to his former position 
was denied.

The veteran received a hearing before the undersigned Acting 
Veterans Law Judge in October 2007.  The veteran discussed 
his poor relationships with his colleagues and subsequent 
retirement.  He indicated that his PTSD symptomatology had 
improved in recent years with medication, but that he still 
had periods of irritability and a need to isolate.  He also 
reported passive suicidal ideation but that he "didn't think 
about it ... as much as [he] used to."  

The veteran's wife indicated that the veteran did not attend 
to his personal care and hygiene.  The veteran tended to wear 
the same clothes day after day and did not shave as often as 
he should.  She further indicated that the veteran's 
cognitive abilities had declined and that he often could not 
remember dates, directions, and places he had recently 
visited.  

Clinical notes from VAMC Muskogee dated May 2007 to May 2008 
showed that the veteran continued to receive periodic mental 
health treatment during that period of time and that his GAF 
scores ranged from 60 to 65.  

The veteran received another VA examination in May 2008.  It 
was noted that the veteran had no social relationships and 
felt a constant need to isolate; he did, however, go to 
church.  The veteran reported increased intrusive thoughts 
and flashbacks, particularly when pursuing his hobby of 
hunting for Indian relics, and recurrent and intrusive 
thoughts of Vietnam.  He avoided thinking about Vietnam as 
much as possible and avoided any stimulus that might trigger 
symptoms.  He felt detached and estranged from others, and 
indicated that he had an inability to work closely with 
others as evidenced by the circumstances of his retirement.  
His sleep impairment had improved but he still had 
difficulties with insomnia.  

On mental status examination, the veteran was clean, neatly 
groomed, and appropriately dressed.  His speech was normal.  
He had a constricted affect and worried appearance.  He was 
easily distracted and his memory was noted to be "mildly 
impaired," but cognitive testing was otherwise normal.  He 
had good judgment and insight, and was noted to be of above 
average intelligence.  There was no inappropriate or 
obsessive/ritualistic behavior.  The veteran did report 
having panic attacks every two to three weeks.  There was no 
homicidal or suicidal ideation.  

According to the examiner, the veteran's PTSD resulted in 
"moderate to severe occupational and social impairment" 
that was controlled with isolation.  A GAF score of 60 was 
assigned.  

As this evidence illustrates, the veteran has reported sleep 
difficulties, an inability to maintain effective work 
relationships, passive suicidal ideation, avoidance, 
hypervigilance, irritability and an estrangement from his 
family.  He has appeared appropriately dressed and groomed 
during his mental health sessions and VA examinations, 
although his wife has indicated that he has grooming and 
hygiene difficulties at home.  Testing has revealed mild 
cognitive deficiencies.  

Significantly, however, evidence of record also shows that 
the veteran's flow of speech is appropriate.  His thought 
processes are relevant and goal-directed.  There are no 
hallucinations or delusions.  He has fleeting suicidal 
ideation but has no plan and has made no attempts.  There are 
no obsessional rituals.  The veteran can function 
independently, and his activities of daily living are not 
affected.  Although the veteran is irritable, there have been 
no indications that he has been physically violent.  His GAF 
scores are primarily 60 and 65 and reflect only moderate 
symptomatology.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (4th ed. 1994).  

Accordingly, the criteria for the next higher rating of 70 
percent have not been met.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The preponderance of the evidence is against the 
veteran's claim for an increased disability rating for PTSD 
since May 14, 2007.  The benefit-of-the-doubt rule is 
inapplicable, and this claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

Additionally, there is no evidence that the veteran has been 
hospitalized for his disability or that it has interfered 
with his work to a marked degree.  Although the veteran has 
indicated that his inability to maintain effective work 
relationships has interfered with his employment, he is 
capable of seeking employment in fields requiring little to 
no direct interaction.  The existing schedular rating is 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his PTSD for 
any time during the current appeal is, therefore, not 
warranted.  38 C.F.R. § 3.321 (b)(1).  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD from March 29, 2005, to May 13, 2007 is 
denied.  

Entitlement to an initial disability rating in excess of 50 
percent for PTSD since May 14, 2007 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


